Mr. Justice Audrey
delivered the opinion of the court.
Demetrio Echevarría was charged in a municipal court with aggravated assault and after a trial de novo in the District Court of Humaeao he was convicted of simple assault and has appealed from that judgment to this court.
No evidence was offered by the defendant in the district court, but it appears from the evidence for the prosecution that a policeman arrested him on a street of Caguas for being drunk and disorderly in violation of a municipal ordinance, as testified by the policeman who arrested him, and that he resisted arrest by throwing stones at the policeman without hitting him.
In view of these facts the appellant alleges as the only ground for his appeal that as he could not be arrested for violating a municipal ordinance, his resistance to being arrested was justified.
The conduct of the appellant constituted a disturbance of the public peace for which the policeman could arrest him and he had no right to offer resistance. But apart from this, if he had been violating a municipal ordinance, as said by the policeman, and if for that reason the appellant had a *384right to resist arrest, such resistance would not have justified the assault upon the policeman.
The judgment appealed from must he affirmed.